January 21, 2011


Mr. Kevin D. Jewell
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, TX 77002
Mr. Jay L. Winckler
Winckler & Harvey, L.L.P.
4407 Bee Caves Road,  Bldg, 2, Suite 222
Austin, TX 78746

RE:   Case Number:  07-0647
      Court of Appeals Number:  07-07-00049-CV
      Trial Court Number:  2006-536,095

Style:      EVELYN CLARK, R.N., ROSEANNE RODRIGUEZ, MHS, AND ELIZABETH
      ORTIZ, MAS
      v.
      CYNTHIA SELL, ON BEHALF OF MITCHELL RAY SELL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp       |
|   |Ms. Barbara Sucsy    |
|   |Ms. Chastiti Nycole  |
|   |Horne                |